Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13, 15-23 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Gunther et al. (WO 2009/003662; page references to attached English language translation).
Claim 12: Gunther et al. discloses a method for producing hollow bodies made of plastics by blow molding using a blow-molding tool (page 2), including extruding preforms from thermoplastics (page 2). The method includes a wall thickness control of the preforms (page 5; “Furthermore, wall thickness measurements can be made on the preforms or on the blow-molded hollow bodies.”), wherein the preforms are placed as sheet-like plasticized preforms in an open blow-molding tool and are first formed into shell-like intermediate products within the blow-molding tool using a heat of plasticization from the extrusion (page 6; “In the context of the inventive method, it is essential that the sheet preforms placed in a defined position relative to the blow mold.”), wherein a measurement of the wall thickness of the intermediate products is carried out within the blow-molding tool on at least one reference point of a preform (page 5; “Furthermore, wall thickness measurements can be made on the preforms or on the blow-molded hollow bodies. Preferably, the wall thickness of the hollow body is measured by suitable sensors already in the blow mold.”), the measured value obtained is compared as an actual value with a predetermined target value (page 5; “Deviations from nominal values indicate that the preforms did not assume the specified position when they were transferred to the blow molds.”), and the wall thickness control is triggered to change the wall thickness of the preform during extrusion or between extrusion cycles depending on the deviation between the actual value and the target value regulated between extrusion cycles (page 5; “The measured values described above are compared with setpoints. To correct subsequently produced hollow bodies, the delivery rate of at least one plasticizing unit, the temperature, the gap geometry of the slot dies or the gap width of the slot dies can be changed as corrective measures. In addition to simple open-loop control systems, cascade control systems and multi-control systems that take in to account the dependencies of the disturbances can be used to correct this.”). Gunther et al. discloses a measurement being made using sensors in the blow mold (page 5), which would be understood to be in the cavity of the blow mold. However, to the extent the position of the sensor could be interpreted as outside the cavity of the blow mold, it would have been obvious to one of ordinary skill in the art at the time the application was filed to have positioned the sensor on the mold cavity side of the blow mold because the shell-like intermediate products are within the cavity, and measuring the thickness of the wall of the products would be feasible if the sensor was provided on the same side of the tool as the product that is being measured.
Claim 13: Gunther et al. discloses the intermediate product being joined together to a closed hollow body, wherein the measurement (page 6; “In the working cycle of a blow molding plant, pairs of sheet-like preforms 1, 1' are produced, which exit from slot dies 2 and are joined in the thermoplasticized state in the blow molding plant along a squeezing seam formed by closing a blow mold 3 and are finally formed into a hollow body 4.”), wherein the measurement is carried out following the molding of the intermediate products (page 5; “Furthermore, wall thickness measurements can be made on the preforms or on the blow-molded hollow bodies.”).
Claim 15: Gunther et al. discloses the shell-like intermediate products being fixed within the blow-molding tool during the measurement (page 6; “The sheet-like preforms are supported under vacuum and / or with blown air and introduced into the blow mold of the blow molding. Before closing the blow mold inserts can be positioned between the sheet preforms. These can be introduced into the cavity of a carrier or into a preform preformed in a blow mold half.”).
Claims 16 and 18: Gunther et al. discloses the measurement being carried out as an optical measurement with optical sensors (page 4; photoelectric sensors).
Claim 17: Gunther et al. discloses the measurement being carried out by a sensor installed on a tool divider of the blow-molding tool at at least one measuring point (page 5; “Preferably, the wall thickness of the hollow body is measured by suitable sensors already in the blow mold.”).
Claim 19: Gunther et al. discloses the wall thickness control causes a nozzle gap adjustment on an extrusion head (page 4; “For example, if the preforms have thick-walled and thin-walled sections which extend over a large length of the preform, this can lead to skewing or at least an uneven lower edge of the preforms. This is due to the fact that thick-walled preform sections pre-run and run after preform sections, which are extruded with a smaller die gap. The described effect can be at least partly compensated for by adjusting an inverse profile of the nozzle gap during the extrusion of preform sections.”).
Claim 20: Gunther et al. discloses an initial position setting of the measuring device is provided (page 5; “Preferably, the wall thickness of the hollow body is measured by suitable sensors already in the blow mold.”).
Claim 21: Gunther et al. discloses the shell-like intermediate products are discharged from the process by a given amount in an event of a discrepancy between the actual value and the target value (pages 3-4; “In the case of deviations in the synchronous behavior, a suitable adaptation of a wall thickness program controlling the preform extrusion can also be carried out in the above-described methods for correcting the synchronization of the preforms. By adapting the wall thickness program, the wall thickness of the preforms is changed to preform sections which form waste slugs during the blow molding.”).
Claims 22-23: Gunther et al. is silent as to the tool being open or closed during measurement. However, it would have been obvious to one of ordinary skill in the art at the time the application was filed to have carried out measurements while the mold is closed and while the mold is open because, as taught by Gunther et al., measurements are taken continuously throughout the blow molding process.
Claims 27-28: Gunther et al. discloses initial and repeated zero positioning (claims 18-19).

Claims 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gunther et al. (WO 2009/003662; page references to attached English language translation), as applied to claim 12 above, in view of Rohde et al. (US 2006/0141184).
Gunther et al. is silent as to joining a built-in part to the intermediate products. However, Rohde et al. discloses a method for producing hollow bodies made of plastics by blow molding using a blow-molding tool (abstract), including extruding preforms from thermoplastics (¶ 67). The method includes a wall thickness control of the preforms (¶ 91), wherein the preforms are placed as sheet-like plasticized preforms in an open blow-molding tool and are first formed into shell-like intermediate products within the blow-molding tool using a heat of plasticization from the extrusion (¶ 26 ), wherein a measurement of the wall thickness of the intermediate products is carried out  (¶ 48), and a built-in part is joined to the intermediate product before the shell-like intermediate products are joined to form the hollow body (¶ 95). As taught by Rohde et al., insertion of built-in parts while the products are hot allows the built-in parts to weld to the surface of the products (¶ 95). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have included built-in parts of Rohde et al. in the method of Gunther et al. in order to allow the parts to weld to the surface of the products which retain melt heat, as taught by Rohde et al.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gunther et al. (WO 2009/003662; page references to attached English language translation), as applied to claim 12 above, in view of Nissei (JP 3231457; paragraph references to attached English language translation).
Gunther et al. discloses measurements with a photoelectric sensor, but is silent as to a laser. However, Nissei discloses a method of producing hollow bodies made of plastics by blow molding, including using photoelectric sensors and laser sensors (¶ 42). Because these two sensors were art-recognized equivalents at the time the application was filed, one of ordinary skill in the art would have found it obvious to substitute a sensor using a laser beam for the photoelectric sensor in Gunther et al.

Response to Arguments
Applicant’s arguments with respect to the claims are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754